











LOAN AGREEMENT

Between

GERMAN AMERICAN BANCORP

And

JPMORGAN CHASE BANK, N.A.

Dated as of February 28, 2005


TABLE OF CONTENTS


Page   1.    DEFINITIONS 1    1.1      General Terms 1  1.2      Accounting
Terms 4  1.3      Other Definitional Provisions 4    2.    CREDIT 4    2.1
     Revolving Credit Commitment 4  2.2      Repayments and Prepayments 5  2.3
     Borrower's Loan Account 6  2.4      Interest 6  2.5      Use of Proceeds 7 
2.6      Term of this Agreement 7  2.7      Advances, Continuations and
Conversions 7  2.8      Method of Requesting Advances, Conversions and
Continuations 7  2.9      [Reserved] 8  2.10      Additional Costs, Etc 8  2.11
     Indemnification for Losses 10  2.12      Taxes 10  2.13      [Reserved] 
12  2.14      Certificate  12    3.    CONDITIONS OF ADVANCES 12    3.1
     Notice 12  3.2      Financial Condition 12  3.3      No Default 12  3.4
     Representations and Warranties True and Correct 12    4.     WARRANTIES 13 
  4.1      Existence; Etc 13  4.2      Financial Statements 13  4.3
     Transaction is Legal and Authorized 14  4.4      No Defaults or
Restrictions 14  4.5      Governmental Consent 15  4.6      Taxes 15  4.7
     Compliance with Law 15  4.8      Restriction 15  4.9      No Material
Adverse Change 15  4.10      Reserve for Possible Loan and Lease Losses 15  4.11
     Regulatory Enforcement Actions 16  4.12      Pending Litigation 16  4.13
     No Liens 16  4.14      No Misstatement 16  4.15      [Reserved]  16  4.16
     Survival of Warranties 16 




- i -

      5.    AFFIRMATIVE COVENANTS 17    5.1      Financial Statements 17  5.2
     Regulatory Capital 18  5.3      Taxes, Assessments, Etc 19  5.4
     Insurance 19  5.5      Inspection 19  5.6      Information 19  5.7
     Maintenance of Existence 19  5.8      Compliance with Laws 19  5.9
     Notice Re Defaults 20    6.    NEGATIVE COVENANTS 20    6.1
     Indebtedness 20  6.2      Liens 20  6.3      Disposal of Interests in Bank
Subsidiaries 20  6.4      Mergers or Consolidations 20  6.5      [Reserved] 21 
  7.    DEFAULT, RIGHTS AND REMEDIES OF LENDER 21    7.1      Defaults 21  7.2
     Waiver of Demand 23    8.    MISCELLANEOUS 23    8.1      Waiver 23  8.2
     Costs and Attorneys' Fees 23  8.3      Reliance by Lender 24  8.4
     Parties 24  8.5      CHOICE OF LAW 24  8.6      CONSENT TO JURISDICTION 25 
8.7      SERVICE OF PROCESS 25  8.8      WAIVER OF JURY TRIAL 25  8.9
     SEVERABILITY 26  8.10      Payments Set Aside 26  8.11      Section Titles
26  8.12      Notices  26  8.13      Equitable Relief 27  8.14
     Indemnification  27  8.15      Regulation FD 28  8.16      Counterparts 
28 




- ii -

LOAN AGREEMENT


        This Loan Agreement (this “Agreement”), entered into as of the 28th day
of February, 2005, between GERMAN AMERICAN BANCORP, an Indiana corporation
(“Borrower”), and JPMORGAN CHASE BANK, N.A., a national banking association,
being the successor by merger to BANK ONE, N.A., formerly a national banking
association with its chief executive office in Chicago, Illinois (“Lender”).

W I T N E S S E T H:

        WHEREAS, Borrower desires to borrow up to Twenty Million Dollars
($20,000,000) from Lender on certain terms, and Lender is willing to make
certain loans and to extend credit to Borrower of up to such amount upon the
terms and conditions set forth herein;

        NOW, THEREFORE, in consideration of the terms and conditions contained
herein, and of any loans or extensions of credit heretofore, now or hereafter
made to or for the benefit of Borrower by Lender, the parties hereto hereby
agree as follows:

1.
DEFINITIONS.


  1.1
General Terms.    When used herein, the following terms shall have the following
meanings:


 
“Advance” shall mean an advance under this Agreement made by Lender to Borrower,
representing a portion of the Revolving Loan which shall be either a Base Rate
Advance or a LIBOR Rate Advance.


 
“Authorized Officer” shall mean, at any time, an individual whose signature has
been certified to Lender on behalf of Borrower pursuant to a Signature
Authorization Certificate actually received by Lender at such time and whose
authority has not been revoked prior to such time in the manner prescribed in
such Signature Authorization Certificate.


 
“Bank Subsidiaries” shall mean German American Holdings Corporation, The German
American Bank, First American Bank, Citizens State Bank, Peoples Bank, and First
State Bank, Southwest Indiana.


 
“Base Rate” shall mean the Prime Rate minus 50 basis points. Any change in the
Base Rate shall be effective as of the effective date stated in the announcement
by Lender of a change in the Prime Rate.


 
“Base Rate Advance” shall mean an Advance bearing interest calculated by
reference to the Base Rate.


 
“Business Day” shall mean a day, other than a Saturday or Sunday, on which banks
in Chicago, Illinois are open for the transaction of banking business and in the
case of the borrowing, continuation, conversion, payment or interest rate
selection of a LIBOR Rate Advance, on which dealing in Dollars are carried on
between banks in the London interbank market.


 
“Default” shall mean the occurrence or existence of any one or more of the
events described in subsection 7.1 hereof.


 
“Dollars” and the sign “$” shall mean freely transferable lawful money of the
United States.


 
“Event of Default” shall mean an event which through the passage of time or the
giving of notice or both would mature into a Default.


 
“Financing Agreements” shall mean, collectively, all agreements, instruments and
documents, including, without limitation, this Agreement, and any loan
agreements, notes, guarantees, intercreditor agreements, reimbursement
agreements, and all other written matter that may now or hereafter be executed
by or on behalf of Borrower or any other guarantor of any part of the
Liabilities and delivered to Lender, together with all agreements, documents and
instruments referred to therein or contemplated thereby.


 
“Fiscal Year” shall mean the fiscal year of Borrower, which shall begin on
January 1 of each year and end on December 31.


 
“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect on the date hereof and as applied in preparation of the
Financial Statements.


 
“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof any entity exercising executive, legislative,
judicial or regulatory or administrative functions of or pertaining to
government, including without limitation the Board of Governors of the Federal
Reserve System (“FRB”), the Federal Deposit Insurance Corporation (the “FDIC”)
or the Indiana Department of Financial Institutions (“DFI”).


 
“Interest Period” shall mean with respect to any LIBOR Rate Advance, a period of
three (3) months commencing on a Business Day. Each such Interest Period shall
end on (but exclude) the date which numerically corresponds to such date three
(3) months thereafter, provided, however, that if there is no such numerically
corresponding day in such third succeeding month, such Interest Period shall end
on the last Business Day of such third succeeding month. If any Interest Period
would otherwise end on a day which is not a Business Day, such Interest Period
shall end on the next succeeding Business Day, provided, however, that if said
next succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day.


 
“Lender” shall have the meaning given that term in the preamble hereto and shall
include Lender’s successors and assigns.





- 2 -

 
“Liabilities” shall mean all of Borrower’s liabilities, obligations and
indebtedness to Lender of any and every kind and nature, whether heretofore, now
or hereafter owing, arising, due or payable and howsoever evidenced, created,
incurred, acquired or owing, whether primary, secondary, direct, contingent,
fixed or otherwise (including obligations of performance) and whether arising or
existing under written agreement, oral agreement or operation of law, including,
without limitation, all of Borrower’s indebtedness and obligations to Lender
under this Agreement and the other Financing Agreements.


 
“LIBOR Base Rate” shall mean, with respect to a LIBOR Rate Advance for the
relevant Interest Period, the rate determined by Lender to be the rate at which
deposits in Dollars are offered by Lender to prime banks in the London interbank
market at approximately 11:00 a.m. London time one (1) Business Day prior to the
first day of such Interest Period, in the approximate amount of the relevant
LIBOR Rate Advance and having a maturity approximately equal to such Interest
Period.


 
“LIBOR Rate Advance” shall mean an Advance bearing interest calculated by
reference to the LIBOR Rate.


 
“LIBOR Rate” shall mean the annual rate of interest, rounded upward to the
nearest 1/16th of 1% determined by Lender with respect to an Interest Period, in
accordance with the following formula:


LIBOR Rate = LIBOR Base Rate divided by (1- Reserve Rate)

 
“Lien(s)” shall mean any lien, claim, charge, pledge, security interest, deed of
trust, mortgage or other encumbrance of any kind or other arrangement having the
practical effect of the foregoing or other preferential arrangement of any other
kind and shall include the interest of a vendor or lessor under any conditional
sale agreement, capital lease or other title retention agreement.


 
“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, limited liability
company, corporation, institution, entity, party or government (whether
national, federal, state, provincial, county, city, municipal or otherwise,
including, without limitation, any instrumentality, division, agency, body or
department thereof).


 
“Prime Rate” means that interest rate established and publicly announced from
time to time by Lender as its Prime Rate; the Prime Rate may not be the lowest
interest rate charged by Lender for commercial or other extensions of credit.


 
“Prior Agreement” means the Loan Agreement dated as of March 20, 2003, by and
between Borrower and Lender.





- 3 -

 
“Reserve Rate” shall mean the maximum reserve rate (including, without
limitation, basic, supplemental, marginal and emergency reserve requirements),
expressed as a decimal, determined by Lender to be the rate which would be
applicable to the relevant Interest Period under Regulation D of the FRB (or any
successor or similar regulation relating to such reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D) of a member of the FRB, whether or not such
fundings were outstanding.


 
“Signature Authorization Certificate” shall mean a certificate substantially in
the form attached hereto as Exhibit B now or hereafter executed on behalf of
Borrower and delivered to Lender.


 
“Subsidiary” shall mean any corporation, association, partnership, joint venture
or other entity of which more than fifty percent (50%) of the outstanding
capital stock having ordinary voting power to elect a majority of the board of
directors of such corporation (irrespective of whether at the time stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) or other equity interests in case
of Persons other than corporations is at the time, directly or indirectly, owned
or controlled by Borrower.


 
“Termination Date” shall mean August 31, 2006, or such earlier date on which the
Revolving Credit Commitment shall be terminated or reduced to zero in accordance
with the terms of this Agreement, including without limitation subsection
2.2(F).


  1.2
Accounting Terms.    Any accounting terms used in this Agreement which are not
specifically defined herein shall have the meanings customarily given them in
accordance with GAAP and as used in reports filed with the FRB, the FDIC and
DFI.


  1.3
Other Definitional Provisions.    Whenever the context so requires, the neuter
gender includes the masculine and feminine, the singular number includes the
plural, and vice versa. The words “hereof,” “herein” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and references to
any Article, Section, subsection, Annex, Schedule, Exhibit and like references
are references to this Agreement unless otherwise specified. References in this
Agreement to any Person shall include such Person’s successors and permitted
assigns.


2.
CREDIT.


  2.1
Revolving Credit Commitment.    Provided there does not then exist a Default or
an Event of Default, subject to the provisions of Section 3 below, and subject
to the other provisions and conditions of this Agreement, Lender shall advance
to Borrower before the Termination Date on a revolving credit basis (such
advances are herein referred to, collectively, as the “Revolving Loan”), up to
an aggregate amount not to exceed $20,000,000 or such lesser amount as may be
specified by Borrower pursuant to subsection 2.2(F) (the “Revolving Credit
Commitment”). Each advance to Borrower under this subsection 2.1 shall be in
integral multiples of $100,000, subject to subsection 2.8 regarding LIBOR Rate
Advances. The Revolving Loan made by Lender to Borrower under this subsection
2.1 shall be evidenced by a promissory note of even date herewith in the form
attached hereto as Exhibit A (the “Revolving Note”) with the blanks
appropriately completed. The unpaid balance of the Revolving Loan shall bear
interest and shall be due and payable as provided in this Agreement and the
Revolving Note. Payments to be made by Borrower under the Revolving Note shall
be made at the times, in the amount and upon the terms set forth herein and
therein. The Liabilities evidenced by the Revolving Note shall be due and
payable in full on the Termination Date, unless they are due and payable sooner
as otherwise provided in this Agreement.





- 4 -

  2.2
Repayments and Prepayments.


 
(A)
The aggregate outstanding principal balance of the Revolving Loan shall not at
any time exceed the Revolving Credit Commitment. Borrower shall, if at any time
any such excess shall arise, promptly pay to Lender such amount for application
to the Liabilities as may be necessary to eliminate the excess.


 
(B)
Borrower may prepay all or any part of the Revolving Loan at any time upon at
least one (1) Business Day’s prior irrevocable written notice to Lender of the
amount of the principal prepayment, the application as between any LIBOR Rate
Advance and Base Rate Advance and the Business Day for prepayment; provided,
further, however, that no prepayment or payment of any LIBOR Rate Advance may be
made on any day other than the last day of the Interest Period with respect
thereto or if an Event of Default or Default has occurred and is continuing or
would occur as a result of such prepayment or payment.


 
(C)
Borrower will pay to Lender in immediately available funds, at its office at the
address specified in subsection 8.12, or such other address as Lender shall
specify in writing, all amounts payable to it under the terms of the Revolving
Note and all other Liabilities, without any presentation of such Revolving Note.


 
(D)
If any payment to be made by Borrower hereunder shall become due on a day which
is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in computing any
interest in respect of such payment.


 
(E)
In addition to all other payments required under this Agreement and the other
Financing Agreements, Borrower hereby agrees to pay to Lender a commitment fee
of 15 basis points per annum on the daily unborrowed portion of the Revolving
Credit Commitment from the date hereof to and including the Termination Date for
amounts of $5,000,000 or less, plus 30 basis points per annum on the daily
unborrowed portion for amounts greater than $5,000,000.





- 5 -

 
(F)
Borrower may, upon not less than one <ERROR>(1) Business Day’s prior written
notice to Lender, at any time and from time to time, permanently reduce, without
premium or penalty, the Revolving Credit Commitment to an amount not less than
the aggregate principal balance of the Revolving Loan that is then outstanding.


  2.3
Borrower’s Loan Account.    Lender shall maintain a loan account (the “Loan
Account”) on its internal data control systems in which shall be recorded (i)
all loans and advances made by Lender to Borrower pursuant to this Agreement,
(ii) all payments made by Borrower on all such loans and advances and (iii) all
other appropriate debits and credits as provided in this Agreement, including,
without limitation, all fees, charges, expenses and interest. All entries in
Borrower’s Loan Account shall be made in accordance with Lender’s customary
accounting practices as in effect from time to time. Borrower promises to pay to
Lender the amount reflected as owing by it under its Loan Account and all of its
other obligations hereunder and under any of the other Financing Agreements as
such amounts become due or are declared due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) pursuant to the terms of
this Agreement and the other Financing Agreements.


  2.4
Interest.    Borrower shall pay to Lender interest on the outstanding principal
balance of (i) the Revolving Loan (other than LIBOR Rate Advances) at a
fluctuating rate per annum equal to the Base Rate as from time to time in
effect, and (ii) LIBOR Rate Advances, during each Interest Period applicable
thereto, at a rate per annum equal to the LIBOR Rate for such Interest Period
plus 1.25%, it being expressly understood and agreed that interest with respect
to any Advance shall be computed by charging interest for the first day in the
applicable Interest Period but not for the last day in such Interest Period;
further provided, however, that following the occurrence and during the
continuance of a Default, Borrower shall pay to Lender interest from the date of
such Default at the rate set forth above for each of the Liabilities plus an
additional three percent (3.00%) per annum on the outstanding principal balance
of the Liabilities. Interest in respect of Liabilities other than LIBOR Rate
Advances shall be payable (i) in arrears quarterly on March 31, June 30,
September 30 and December 31 in each year (commencing on March 31, 2005), (ii)
on the termination of this Agreement, and (iii) upon and during the continuance
of a Default and after maturity, as provided above or, if sooner, upon demand of
Lender. Interest in respect of LIBOR Rate Advances shall be payable (i) in
arrears quarterly on March 31, June 30, September 30 and December 31 in each
year (commencing on March 31, 2005), (ii) on the termination of this Agreement,
and (iii) upon and during the continuance of a Default and after maturity, as
provided above or, if sooner, upon demand of Lender. Interest under this
Agreement shall be computed on the basis of a 360-day year for the actual number
of days elapsed.





- 6 -

  2.5
Use of Proceeds.    The proceeds of the Revolving Loan shall be used to renew
and modify indebtedness outstanding under the Prior Agreement, for the purchase
from time to time of shares of Borrower common stock that Borrower may elect to
purchase, to fund the payment of dividends to Borrower’s shareholders and
(subject to compliance with the negative covenant of subsection 6.4) the payment
of the purchase price for the purchase of businesses or assets, and for
Borrower’s general corporate purposes.


  2.6
Term of this Agreement.    This Agreement shall terminate (except for provisions
which are stated by their terms to survive such termination) upon termination of
the Revolving Credit Commitment and payment and performance in full of the
Revolving Loan and all other Liabilities and termination of all other Financing
Agreements.


  2.7
Advances, Continuations and Conversions.    The Revolving Loan shall consist of
either Base Rate Advances or LIBOR Rate Advances, as duly requested by Borrower
pursuant to this Agreement. In addition, at any time prior to the occurrence of
a Default or an Event of Default, Borrower may request with respect to the
Revolving Loan the continuation of a LIBOR Rate Advance or the conversion of any
Advance from one type of Advance to another pursuant to this Agreement; provided
that continuations and conversions of all or any portion of a LIBOR Rate Advance
may be made only as of the last date of the Interest Period applicable thereto;
and provided, further, that such continuation would not violate any other
provisions of this Agreement.


  2.8
Method of Requesting Advances, Conversions and Continuations.    LIBOR Rate
Advances, continuations of LIBOR Rate Advances and conversions of any Base Rate
Advance to a LIBOR Rate Advance with respect to the Revolving Loan, may be made
upon irrevocable written notice given to Lender by Borrower no later than 12:00
noon, Chicago, Illinois time, three (3) Business Days prior to the commencement
of the Interest Period applicable thereto. In each such notice, Borrower shall
specify the amount of the Advance to be made, continued or converted, and the
requested effective date of the Advance, continuation or conversion. In the
event that a Base Rate Advance is to be converted into a LIBOR Rate Advance or a
LIBOR Rate Advance is continued or converted into another LIBOR Rate Advance,
such conversion or continuation shall be automatic on the date specified by
Borrower. LIBOR Rate Advances shall automatically continue as LIBOR Rate
Advances at the end of the applicable Interest Period unless Borrower gives the
requisite notice in accordance with procedures set forth above to convert the
same as Base Rate Advances. Borrower shall not be entitled to request, convert
or continue a LIBOR Rate Advance if the provisions of this Agreement would
require Borrower to repay or prepay any portion of such LIBOR Rate Advance prior
to the end of the Interest Period applicable to such LIBOR Rate Advance.





- 7 -

  (i)
Each notice described in this subsection 2.8 shall be given by an Authorized
Officer of Borrower either by telephone (but only if Lender so permits in its
sole discretion), telecopy, telex, or cable, and, if by telephone promptly
confirmed in writing, which shall be irrevocable by and binding on Borrower.


  (ii)
Lender shall be entitled to rely conclusively on each Authorized Officer’s
authority to continue Advances on behalf of Borrower. Lender shall have no duty
to verify the authenticity of the signature appearing on any notice or other
writing delivered pursuant to this subsection 2.8 and, with respect to an oral
request for the continuation of an Advance, Lender shall have no duty to verify
the identity of any individual representing himself as an Authorized Officer.
Lender shall not incur any liability to Borrower as a result of acting upon any
telephonic notice referred to in this subsection 2.8 which notice Lender
believes in good faith to have been given by an Authorized Officer or other
individual authorized to continue an Advance on behalf of Borrower or for
otherwise acting in good faith under this subsection 2.8 and, upon the
continuation of an Advance by Lender in accordance with this Agreement, pursuant
to any such telephonic notice, Borrower shall be deemed to have continued such
Advance hereunder.


  2.9
[Reserved]


  2.10
Additional Costs, Etc. With Respect to LIBOR Rate Advances.


  (i)
If, in the determination of Lender, any applicable “law,” which expression, as
used in this subsection 2.10, includes statutes, rules and regulations
thereunder and interpretations thereof by any competent court or by any
Governmental Authority or other regulatory body or official charged with the
administration or the interpretation thereof and requests, directives,
instructions and notices at any time or from time to time hereafter made upon or
otherwise issued to Lender by any central bank or other fiscal, monetary or
other authority (whether or not having the force of law), adopted, becoming
effective, or any change in the interpretation or administration thereof, or
compliance by Lender in maintaining any LIBOR Rate Advance, in each case after
the date hereof, shall:


  (a)
subject Lender to any tax, levy, impost, duty, charge, fee, deduction or
withholding of any nature with respect to LIBOR Rate Advances (other than taxes
imposed on or measured by the overall net income of Lender), or


  (b)
change the taxation of payments to Lender of principal or interest on or any
other amount relating to any LIBOR Rate Advances (other than taxes imposed on or
measured by the overall net income of Lender), or





- 8 -

  (c)
impose or increase or render applicable any special deposit, assessment,
insurance charge, reserve or liquidity or other similar requirement (whether or
not having the force of law) against assets held by, or deposits in or for the
account of, or loans by Lender, or


  (d)
impose on Lender any other conditions or requirements with respect to LIBOR Rate
Advances, and the result of any of the foregoing is:


  (I)
to increase the cost to Lender of making, funding or maintaining its LIBOR Rate
Advances, or


  (II)
to reduce the amount of principal, interest or other amount payable to Lender
hereunder on account of LIBOR Rate Advances, or


  (III)
to require Lender to make any payment or to forego any interest or other sum
payable under this Agreement,


 
then, and in each such case, Borrower will, upon demand made by Lender at any
time and from time to time and as often as the occasion therefor may arise (so
long as such demand is made on or before the later of the termination of the
Revolving Credit Commitment and payment of all Liabilities), pay to Lender such
additional amounts as will be sufficient to compensate Lender for such
additional cost, reduction, payment or foregone interest or other sum.


  (ii)
Lender shall not in any event be responsible to Borrower in any way if Lender is
not able for any reason beyond its control to quote a LIBOR Rate with respect to
any proposed Interest Period. If, on any proposed date of determination of a
LIBOR Rate, Lender shall determine (which determination shall be conclusive and
binding on Borrower) that it is unable to determine the LIBOR Rate with respect
to any proposed Interest Period, Lender shall promptly notify Borrower of such
determination. In such event, any then pending notice by Borrower requesting (i)
the conversion of any Base Rate Advance to a LIBOR Rate Advance shall be deemed
withdrawn, (ii) the continuation of any LIBOR Rate Advance shall constitute a
request for conversion to a Base Rate Advance, and (iii) the making of any
request for a LIBOR Rate Advance shall constitute a request for a Base Rate
Advance.





- 9 -

  (iii)
If Lender determines that either maintenance of a LIBOR Rate Advance would
violate any applicable law, or that deposits of a type and maturity appropriate
to match fund any LIBOR Rate Advance do not accurately reflect the cost of
making or maintaining such a LIBOR Rate Advance, then Lender shall suspend the
availability of LIBOR Rate Advances so long as any such condition exists, and
all affected LIBOR Rate Advances outstanding shall be immediately repaid upon
notice to Borrower from Lender to do so or at Lender’s election converted to
Base Rate Advances without further action by Borrower.


  2.11
Indemnification for Losses.    Without limiting any of the other provisions of
this Agreement, Borrower will, on demand by Lender, at any time and from time to
time and as often as the occasion therefor may arise (so long as such demand is
made on or before the later of the termination of the Revolving Credit
Commitment and payment of all Liabilities), indemnify Lender against any losses,
costs or expenses which Lender at any time or from time to time sustains or
incurs with respect to LIBOR Rate Advances as a consequence of:


  (i)
the failure by Borrower to borrow, convert to or continue any LIBOR Rate Advance
on the date of borrowing, conversion or continuation designated by Borrower, or


  (ii)
the failure by Borrower to pay, punctually on the due date thereof, any amount
payable by Borrower under this Agreement, or


  (iii)
the accelerated payment of Borrower’s obligations under this Agreement as a
result of a Default, or


  (iv)
any voluntary or mandatory repayment or voluntary or mandatory prepayment of any
principal of any LIBOR Rate Advance on a date other than the last day of the
Interest Period relating to the principal so repaid or prepaid or so converted.


 
Such losses, costs or expenses will include, but will not be limited to, the
reimbursement for any loss, expense or cost in liquidating or employing deposits
acquired to fund any affected LIBOR Rate Advance.


  2.12
Taxes.


 
(A)
Any and all payments by Borrower hereunder with respect to the Revolving Loan
which are made to or for the benefit of Lender shall be made without setoff or
counterclaim and free and clear of and without deduction for any and all present
or future taxes, levies, imposts, duties, charges, fees, deductions,
withholdings, compulsory loans, restrictions or conditions of any nature,
penalties, interest and all other liabilities with respect thereto (“Taxes”),
excluding taxes imposed on Lender’s net income or capital and franchise taxes
imposed on it by the jurisdiction under the laws of which Lender is organized or
any political subdivision thereof (all such nonexcluded Taxes being hereinafter
referred to as “Covered Taxes”). If Borrower or Lender shall be required by law
to deduct any Covered Taxes from or in respect of any sum payable hereunder, or
under the Revolving Loan or the Revolving Note (Lender shall in such case
include any Person who acquires any interest in this Agreement, the Revolving
Note, or the Revolving Loan pursuant to the provisions hereof) (any such Person
or Lender in that event being referred to as a “Tax Transferee”), (i) the sum
payable shall be increased as may be necessary so that after making all required
deductions of Covered Taxes (including deductions of Covered Taxes applicable to
additional sums payable under this subsection 2.12 Lender or such Tax
Transferee, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) Borrower shall make such
deductions and (iii) Borrower shall pay the full amount so deducted to the
relevant taxation authority or other authority in accordance with applicable
law.





- 10 -

 
(B)
In addition, Borrower agrees to pay any present or future stamp, documentary,
excise, privilege, intangible or similar levies that arise at any time or from
time to time (i) from any payment made under any and all Financing Agreements or
(ii) from the execution or delivery by Borrower of, or from the filing or
recording or maintenance of, or otherwise with respect to the exercise by Lender
of its rights under, any and all Financing Agreements (hereinafter referred to
as “Other Taxes”).


 
(C)
Borrower will indemnify Lender and any Tax Transferee for the full amount of (i)
Covered Taxes imposed on or with respect to amounts payable hereunder, and (ii)
Other Taxes, and any liability (including penalties, interest and expenses) to
the extent arising therefrom or with respect thereto. Payment of this
indemnification shall be made within thirty (30) days from the date Lender or
such Tax Transferee provides Borrower with a certificate, certifying and setting
forth in reasonable detail the calculation thereof as to the amount and type of
such Taxes. Any such certificate submitted by Lender or such Tax Transferee to
Borrower shall, absent manifest error, be final, conclusive and binding on all
parties.


 
(D)
Within 30 days after having received a receipt for payment of Covered Taxes or
Other Taxes, Borrower will furnish to Lender, at its address referred to in
subsection 8.12 the original or a certified copy of a receipt evidencing payment
thereof.


 
(E)
Without prejudice to the survival of any other agreement of Borrower hereunder,
the agreements and obligations of Borrower contained in subsections 2.11, 2.12
and 2.13 shall survive the payment in full of the Liabilities and termination of
this Agreement.





- 11 -

  2.13
[Reserved]


  2.14
Certificate.    A certificate signed by an officer of Lender, setting forth any
additional amount required to be paid by Borrower to Lender under any provision
of subsections 2.10, 2.11, and 2.12 and the computations made by Lender, to
determine such additional amount, shall be submitted by Lender to Borrower in
connection with each demand made at any time by Lender upon Borrower under any
of such provisions.


3.
CONDITIONS OF ADVANCES.

        Notwithstanding any other provisions contained in this Agreement, the
making of each Advance and the continuation of any LIBOR Rate Advance and the
conversion of any Advance to another type of Advance provided for in this
Agreement shall be conditioned upon the following, both before and after giving
effect thereto, in each case to the satisfaction of Lender (and each request for
an Advance or continuation or conversion of an Advance shall constitute a
representation and warranty by Borrower on the date of such Advance,
continuation or conversion, both immediately before and after giving effect
thereto, all of the following statements are true and correct and all of the
following conditions have been satisfied):

  3.1
Notice.    (i) As to any LIBOR Rate Advance (including, without limitation, the
continuation of any LIBOR Rate Advance and the conversion of a Base Rate Advance
to a LIBOR Rate Advance), Lender shall have received written notice of the type
required by subsection 2.8 within the time period required by subsection 2.8 and
(ii) as to any Base Rate Advance, Lender shall have received by 12:00 p.m.
(Chicago, Illinois time) on the date such Advance is to be made a written
request (or telephonic request promptly confirmed in writing) from an Authorized
Officer of Borrower for such an Advance specifying the principal amount thereof.
In addition prior to continuing or converting any Advance, Lender shall have
received notice as required by subsection 2.8 hereof within the time period
required by subsection 2.8 and copies of all other documents required to be
delivered to Lender under subsection 5.1 hereof.


  3.2
Financial Condition.    No material adverse change in the consolidated financial
condition or results of operations of Borrower shall have occurred at any time
or times subsequent to the balance sheet date of the most recent annual
financial statements provided pursuant to subsection 5.1 hereof.


  3.3
No Default.    There shall not have occurred any Default or Event of Default
which is then continuing.


  3.4
Representations and Warranties True and Correct.    The representations and
warranties of each of Borrower contained in this Agreement and in the other
Financing Agreements to which Borrower is a party shall be true and correct in
all material respects on and as of the date of the continuation or conversion of
the Advance, as the case may be, as though made on and as of such date.





- 12 -

4.
WARRANTIES.

        Borrower represents and warrants that as of the date of the execution of
this Agreement, and continuing so long as any Liabilities remain outstanding,
and (even if there shall be no Liabilities outstanding) so long as this
Agreement remains in effect:

  4.1
Existence; Etc.


 
(a)
Each of Borrower, and the Bank Subsidiaries: (i) is a corporation, bank, limited
liability company, or other entity, respectively, duly organized and validly
existing and in good standing under the laws of the jurisdiction of its
organization as set forth on Schedule 4.1 hereto; (ii) is duly qualified as a
foreign corporation and in good standing in all states in which it is doing
business except where the failure to so qualify would not have a material
adverse effect on Borrower or any of the Bank Subsidiaries, or their respective
businesses; and (iii) has all requisite power and authority, corporate or
otherwise, to own, operate and lease its properties and to carry on its business
as now being conducted. Borrower and the Bank Subsidiaries have made payment of
all franchise and similar taxes and in all jurisdictions, except for any such
taxes: (i) (A) which are not yet due and payable, where the failure to pay such
taxes will not have a material adverse effect on Borrower or any of the Bank
Subsidiaries or (B) the validity of which is being contested in good faith by
appropriate proceedings diligently conducted, and (ii) for which proper reserves
have been set aside on the books of Borrower and the Bank Subsidiaries.


 
(b)
Borrower’s Annual Report on Form 10-K for its fiscal year ended December 31,
2003, sets forth all direct or indirect subsidiaries of Borrower, and each class
of stock of Borrower, together with the issued and outstanding shares of each
class, as of December 31, 2003, and there has been no material change in such
information after December 31, 2003.





- 13 -

  4.2
Financial Statements.    Borrower has delivered to Lender copies of the
consolidated financial statements of Borrower as of and for the year ending
December 31, 2003, audited by its certified public accountants (the “2003
Statements”), as included in its Annual Report on Form 10-K for its fiscal year
ended December 31, 2003. The 2003 Statements are true and correct, are in
accordance with the respective books of account and records of Borrower, and
have been prepared in accordance with GAAP applied on a basis consistent with
prior periods, and fairly and accurately present the consolidated financial
condition of Borrower as of such date and the results of its consolidated
operations for the year then ended. Since December 31, 2003, there has been no
material adverse change in the financial condition, business, properties or
operations of Borrower. In addition, Borrower has delivered to Lender copies of
the reports of condition and income (hereinafter referred to as “call reports”)
filed by each of the Bank Subsidiaries for the period ending December 31, 2003,
and copies of Form FRY-9LP and FRY-9C filed by Borrower for the period ending
December 31, 2003 (such call reports and Forms FRY-9LP and FRY-9C, together with
the 2003 Statements, the “Financial Statements”). Each of such reports filed by
Borrower or the Bank Subsidiaries with any Governmental Authority with respect
to this Agreement, or the Revolving Credit Commitment, is true and correct and
is in accordance with the respective books of account and records of Borrower
and the Bank Subsidiaries, and has been prepared in accordance with applicable
banking regulations, rules and guidelines on a basis consistent with prior
periods, and fairly and accurately presents the financial condition of Borrower
and the Bank Subsidiaries and their respective assets and liabilities and the
results of their respective operations as of such date.


  4.3
Transaction is Legal and Authorized.    Each Advance under the Revolving Note,
the execution and delivery of this Agreement and the other Financing Agreements
and compliance by Borrower with all of the provisions of this Agreement and of
the other Financing Agreements are within the corporate and other powers of
Borrower. This Agreement and the other Financing Agreements have been duly
authorized, executed and delivered by Borrower and each of this Agreement and
the other Financing Agreements is the legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally, and general principles of equity.


  4.4
No Defaults or Restrictions.    Neither the execution and delivery of this
Agreement or any of the Financing Agreements nor compliance with their terms and
conditions will conflict with or result in breach of, or constitute a default
under, any of the terms, obligations, covenants, conditions or provisions of any
corporate restriction or of any indenture, mortgage, deed of trust, pledge, bank
loan or credit agreement, corporate charter, bylaw or any other agreement or
instrument to which Borrower or any of the Bank Subsidiaries is now a party or
by which any of them or any of their properties may be bound or affected, or any
judgment, order, writ, injunction, decree or demand of any court, arbitrator,
grand jury, or Governmental Authority, or result in the creation or imposition
of any lien, charge or encumbrance of any nature whatsoever upon any property or
asset of Borrower or any of the Bank Subsidiaries under the terms or provisions
of any of the foregoing. Neither Borrower nor any of the Bank Subsidiaries is in
material default in the performance, observance or fulfillment of any of the
terms, obligations, covenants, conditions or provisions contained in any
indenture or other agreement creating, evidencing or securing indebtedness of
any kind or pursuant to which any such indebtedness is issued, or other
agreement or instrument to which Borrower or any Bank Subsidiary is a party or
by which Borrower or any Bank Subsidiary or any of their respective properties
may be bound or affected.





- 14 -

  4.5
Governmental Consent.    No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained and no registrations or
declarations are required to be filed in connection with, or contemplation of,
the execution and delivery of this Agreement or any of the other Financing
Agreements, which have not been obtained or filed.


  4.6
Taxes.    Borrower and each of the Bank Subsidiaries have filed all United
States income tax returns and all state and municipal tax returns which are
required to be filed, and have paid, or made provision for the payment of, all
material taxes which have become due pursuant to said returns or to any
assessment received by Borrower or any of the Bank Subsidiaries, except such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided. Borrower is not is aware of any audit, assessment
or other proposed action or inquiry of the Internal Revenue Service or any other
taxing authority with respect to any tax liability of Borrower or any Subsidiary
in an aggregate amount greater than $1,000,000.


  4.7
Compliance with Law.    Borrower and each of the Bank Subsidiaries are in
compliance with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof, having jurisdiction over the conduct of their respective
businesses or the ownership of their respective properties, except where any
such failure would not have a material adverse effect on the consolidated
financial condition or results of operations of Borrower.


  4.8
Restriction.    Except as set forth as an exhibit to Borrower’s Form 10-K for
its fiscal year ended December 31, 2003, or described therein, neither Borrower
nor any of the Bank Subsidiaries is a party, nor is bound by, any material
contract or agreement or instrument, or subject to any charter or other
corporate restriction, that is of a type that Borrower is required to file as an
exhibit to its Form 10-K annual reports or otherwise describe therein.


  4.9
No Material Adverse Change.    There has been no material adverse change to the
business, operations, properties or assets of Borrower since December 31, 2003.


  4.10
Reserve for Possible Loan and Lease Losses.    The reserve for possible loan and
lease losses shown on the Financial Statements was considered by Borrower’s
management to be adequate in all respects to provide for Borower’s possible
specific losses, net of recoveries relating to loans previously charged off, on
loans outstanding at December 31, 2003, and included an additional amount of
unallocated reserves for unanticipated future losses at a level considered
adequate by Borrower’s management as of December 31, 2003.





- 15 -

  4.11
Regulatory Enforcement Actions.    None of Borrower, or any of the Bank
Subsidiaries, or any of their respective officers or directors, is now operating
under any currently effective written restrictions agreed to by Borrower or any
of the Bank Subsidiaries, or agreements, memoranda, or written commitments by
Borrower or any of the Bank Subsidiaries (other than restrictions of general
application) imposed or required by any Governmental Authority nor are any such
restrictions threatened or agreements, memoranda or commitments being sought by
any Governmental Authority.


  4.12
Pending Litigation.    Neither Borrower nor any of the Bank Subsidiaries is
party to or has received notice of any actions, suits, proceedings or written
agreements pending, nor, to the best knowledge of Borrower, have any such
actions, suits, proceedings or written agreements been threatened or proposed,
against Borrower or any of the Bank Subsidiaries at law or in equity or before
or by any federal, state, municipal, or other governmental department,
commission, board, or other administrative agency, domestic or foreign which are
reasonably likely to have a material adverse effect on Borrower’s condition
(financial or otherwise), business or operations, on a consolidated basis; and
neither Borrower or any of the Bank Subsidiaries is in default with respect to
any order, writ, injunction, or decree of, or any written agreement with, any
court, commission, board or agency, domestic or foreign, except where any such
failure would not have a material adverse effect on Borrower or any of the Bank
Subsidiaries. For purposes of this subsection 4.12, a “material adverse effect”
shall not be deemed to exist with respect to a matter that involves primarily a
claim for money unless the amount of such claim, including all related claims,
exceeds $1,000,000.


  4.13
No Liens.    Borrower is not a party to any agreement, instrument or undertaking
or subject to any other restriction pursuant to which Borrower has placed, or
will be required to place (or under which any other Person may place), a Lien
upon any of its properties securing indebtedness, either upon demand or upon the
happening of a condition, with or without such demand, except for tax liens with
respect to real estate taxes not yet due and payable.


  4.14
No Misstatement.    No information, exhibit, report or document furnished by
Borrower or any of the Bank Subsidiaries to Lender in connection with the
negotiation or execution of this Agreement or any of the other Financing
Agreements contained any material misstatement of fact or omitted to state a
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which they were made, all as of the date when
furnished to Lender.


  4.15
[Reserved]


  4.16
Survival of Warranties.    All representations and warranties contained in this
Agreement or any of the other Financing Agreements shall survive the execution
and delivery of this Agreement.





- 16 -

5.
AFFIRMATIVE COVENANTS.


        Borrower covenants and agrees that, so long as any Liabilities remain
outstanding, and (even if there shall be no Liabilities outstanding) so long as
this Agreement remains in effect:

  5.1
Financial Statements.    Borrower shall deliver to Lender:


 
(i)
as soon as available, but in any event not more than 90 days after the close of
each Fiscal Year of Borrower, Borrower’s annual report on Form 10-K as filed
with the Securities and Exchange Commission (“SEC”);


 
(ii)
as soon as available, but in no event later than forty-five (45) days after the
end of each calendar quarter, a copy of all call reports, filed with any state
or federal bank regulatory authority for the Bank Subsidiaries;


 
(iii)
as soon as available, but in no event later than forty-five (45) days after the
end of each calendar quarter (other than the fourth quarter), a copy of
Borrower’s quarterly report on Form 10-Q as filed with the SEC; Borrower shall
furnish Lender, at the same time as the annual report and the quarterly reports
referred to in subsection 5.1, a quarterly compliance certificate in the form
set forth as Exhibit C hereto, which certificate shall state that: (A) Borrower
is in compliance in all material respects with all covenants contained in this
Agreement; (B) that no Default or Event of Default has occurred or is
continuing, or, if there is any such event, describing such event, the steps, if
any, that are being taken to cure it, and the time within which such cure will
occur; and (C) all representations and warranties made by Borrower herein (other
than in subsection 4.2) continue to be true, accurate, and complete as of the
date of such certificate. Such quarterly compliance certificate shall be signed
by the principal executive officer or the principal financial officer of
Borrower and shall also contain, in a form and with such specificity as is
reasonably satisfactory to Lender, such additional information as Lender shall
have reasonably requested by Borrower prior to the submission thereof;


 
(iv)
to the extent permitted by law, promptly after the same are available, copies
of: (A) each annual report, proxy or financial statement or other report or
communication sent by Borrower to the stockholders of Borrower; (B) each
registration statement which Borrower may file with any Governmental Authority
or with any securities exchange; and (C) all special reports which Borrower may
file or be required to file with any Governmental Authority or with any
securities exchange that relate to the overall financial condition or results of
operations of Borrower;





- 17 -

 
(v)
immediately after receiving knowledge thereof, notice in writing of all charges,
assessments, actions, suits and proceedings (as well as notice of the outcome of
any such charges, assessments, orders, actions, suits and proceedings) that are
proposed or initiated by, or brought before, any court or governmental
department, commission, board or other administrative agency, in connection with
Borrower or any of the Bank Subsidiaries, other than ordinary course of business
litigation or proceedings which, if adversely decided, would not have a material
adverse effect on the consolidated financial condition or operations of
Borrower; and


 
(vi)
promptly upon receipt thereof, one copy of each written report submitted to
Borrower by its independent auditors, and


 
(vii)
promptly after Lender shall request the same, such other information respecting
Borrower or any Bank Subsidiary, as Lender may reasonably request.


  5.2
Regulatory Capital.


 
(i)
Borrower shall, and shall cause each of the Bank Subsidiaries to maintain a
“Total Risk-Based Capital Ratio” (Total Capital to Total Risk-Based Assets) in
excess of ten percent (10%) at all times. All ratios set forth in this section
shall be measured quarterly and shall be derived from the applicable quarterly
financial statements filed with the appropriate Governmental Agency. For
purposes of this Agreement, “Total Risk-Based Capital” shall be determined in
accordance with the rules and regulations of the appropriate Governmental
Agency, as amended from time to time.


 
(ii)
Borrower shall, and shall cause each of the Bank Subsidiaries to maintain a
“Tier 1 Risk-Based Capital Ratio” (Tier 1 Capital to Total Risk-Based Assets) in
excess of six percent (6%) at all times. All ratios set forth in this section
shall be measured quarterly and shall be derived from the applicable quarterly
financial statements filed with the appropriate Governmental Agency. For
purposes of this Agreement, Total Risk-Based Assets shall refer to the average
total assets as set forth in the relevant Report for the applicable quarterly
period.


 
(iii)
Borrower shall, and shall cause each of the Bank Subsidiaries to maintain a
“Leverage Ratio” (Tier 1 Capital to Average Total Assets) in excess of five
percent (5%) at all times. All ratios set forth in this section shall be
measured quarterly and shall be derived from the applicable quarterly financial
statements filed with the appropriate Governmental Agency. For purposes of this
Agreement, Tier 1 Capital shall be determined in accordance with the rules and
regulations of the appropriate Governmental Agency, as amended from time to
time.





- 18 -

  5.3
Taxes, Assessments, Etc.    Borrower shall, and shall cause each of the Bank
Subsidiaries to, promptly pay and discharge all taxes, assessments and other
governmental charges imposed upon Borrower or any of the Bank Subsidiaries or
upon the income, profits, or property of Borrower or any of the Bank
Subsidiaries and all claims for labor, material or supplies which, if unpaid,
might by law become a Lien upon the property of Borrower or any of the Bank
Subsidiaries, except for tax liens with respect to real estate taxes not yet due
and payable. Neither Borrower or any of the Bank Subsidiaries shall be required
to pay any such tax, assessment, charge or claim, so long as the validity
thereof shall be contested in good faith by appropriate proceedings, and
adequate reserves therefor shall be maintained on the books of Borrower and the
Bank Subsidiaries.


  5.4
Insurance.    Borrower shall, and shall cause each Bank Subsidiary to, maintain
bonds and insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as are usually carried by
owners of similar businesses and properties in the same general area in which
Borrower and each Bank Subsidiary, operate, and such additional bonds and
insurance as may reasonably be required by Lender.


  5.5
Inspection.    Borrower shall permit and cause each Bank Subsidiary to permit
Lender through its employees, attorneys, accountants or other agents, to inspect
any of the properties and the corporate and financial books and records of
Borrower and each Bank Subsidiary, at the locations at which such properties and
books and records are kept, at reasonable times, as often as Lender reasonably
may request.


  5.6
Information. Borrower shall, and shall cause the Bank Subsidiaries to, provide
Lender with such information concerning the business, operations, financial
condition and regulatory status of Borrower and the Bank Subsidiaries as Lender
may from time to time reasonably request.


  5.7
Maintenance of Existence.    Borrower shall, and shall cause each Bank
Subsidiary to, do or cause to be done all things necessary to maintain, preserve
and renew their respective existence and rights and franchises, and comply with
all related laws applicable to each of Borrower and each Bank Subsidiary, except
where any such failure would not have a material adverse effect on Borrower’s
consolidated financial condition or results of operations.


  5.8
Compliance with Laws.    Borrower shall, and shall cause each of the Bank
Subsidiaries to, comply with all applicable statutes, rules, regulations, orders
and restrictions in respect of the conduct of their respective businesses and
the ownership of their respective properties, except where any such failure
would not have a material adverse effect on Borrower’s consolidated financial
condition or results of operations.





- 19 -

  5.9
Notice Re Defaults.    Borrower shall promptly notify Lender, to the extent
permitted by law, of the occurrence of any Default or Event of Default,
regardless of the materiality thereof.


6.
NEGATIVE COVENANTS.

        Borrower covenants and agrees that so long as any Liabilities remain
outstanding, and (even if there shall be no Liabilities outstanding) so long as
this Agreement remains in effect (unless Lender shall give its prior written
consent thereto):

  6.1
Indebtedness.    Borrower shall not, and Borrower shall not permit any Bank
Subsidiary to create, assume, incur, have outstanding, or in any manner become
liable in respect of any indebtedness for borrowed money, other than the amount
of the Liabilities and other than borrowings in the ordinary course of business
of the Bank Subsidiaries and in accordance with applicable laws and regulations
and safe and sound banking practices. For purposes of this Agreement, the phrase
“indebtedness” shall mean and include: (i) all items arising from the borrowing
of money, which according to GAAP now in effect, would be included in
determining total liabilities as shown on the balance sheet; (ii) all
indebtedness secured by any Lien on property owned by Borrower or any Bank
Subsidiary whether or not such indebtedness shall have been assumed; (iii) all
guarantees and similar contingent liabilities in respect to indebtedness of
others; and (iv) all other interest-bearing obligations evidencing indebtedness
to others for borrowed money.


  6.2
Liens.    Borrower shall not, and shall not permit any Bank Subsidiary to
create, assume, incur, suffer or permit to exist (other than (i) in the ordinary
course of business of the Bank Subsidiaries and in accordance with applicable
laws and regulations and safe and sound banking practices, and (ii) tax liens
with respect to real estate taxes not yet due and payable), any Lien of any kind
or character upon or with respect to any of its assets or properties, whether
owned at the date hereof or hereafter acquired, or assign or otherwise convey
any right to receive income.


  6.3
Disposal of Interests in Bank Subsidiaries.    Borrower shall not dispose of any
stock or other interest in the equity of any of its Bank Subsidiares, by sale,
assignment, lease or otherwise, now owned or hereafter acquired, without the
prior written consent of Lender, which consent shall not be unreasonably
withheld.


  6.4
Mergers or Consolidations.    Borrower shall not, and shall not permit any of
the Bank Subsidiaries to, purchase substantially all of the assets of, or merge
into or consolidate with or into, any other person, entity or corporation,
without the prior written consent of Lender, which consent shall not be
unreasonably withheld; provided, however, that no such consent shall be required
unless the purchase, merger or consolidation would be considered to involve a
significant business combination as determined for purposes of the pro forma
financial information filing requirements of Article 11 of Regulation S-X of the
Securities and Exchange Commission.





- 20 -

  6.5
[Reserved]


7.
DEFAULT, RIGHTS AND REMEDIES OF LENDER.


  7.1
Defaults.    If any of the following events (“Defaults”) shall occur:


 
(A)
Borrower fails to pay any of its Liabilities when such Liabilities are due or
are declared due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) and such default is not cured within five (5)
Business Days after written notice by Lender to Borrower of such failure;


 
(B)
Borrower fails or neglects to perform, keep or observe any of its covenants,
conditions or agreements contained in any of the subsections of this Agreement
or any of the other Financing Agreements and such failure or neglect shall
continue for thirty (30) consecutive days after written notice by Lender to
Borrower of such failure or neglect;


 
(C)
any warranty or representation now or hereafter made by Borrower to Lender is
untrue or incorrect in any material respect when made, or any schedule,
certificate, statement, report, financial data, notice, or writing furnished at
any time by Borrower to Lender pursuant to the requirements of this Agreement is
untrue or incorrect in any material respect, on the date as of which the facts
set forth therein are stated or certified, or any of the foregoing omits to
state a fact necessary to make the statements therein contained not misleading
in any material respect;


 
(D)
a proceeding under any bankruptcy, reorganization, arrangement of debt,
insolvency, readjustment of debt or receivership law or statute is filed (i)
against Borrower or any Subsidiary and an adjudication or appointment is made or
order for relief is entered, or such proceeding remains undismissed for a period
in excess of sixty (60) days, or (ii) by Borrower or any Subsidiary, or Borrower
or any Subsidiary makes an assignment for the benefit of creditors or takes any
corporate action to authorize any of the foregoing;


 
(E)
Borrower voluntarily or involuntarily dissolves or is dissolved, terminates or
is terminated;


 
(F)
Borrower or any Bank Subsidiary becomes insolvent or fails generally to pay its
debts as they become due;





- 21 -

 
(G)
Borrower or any Bank Subsidiary is enjoined, restrained, or in any way prevented
by the order of any court or any administrative or regulatory agency from
conducting all or any material part of its business affairs;


 
(H)
if the FRB, the FDIC, DFI or any other Governmental Authority charged with the
regulation of bank holding companies or depository institutions: (i) issues to
Borrower or any Bank Subsidiary, or initiates through formal proceedings any
action, suit or proceeding to obtain against, impose on or require from Borrower
or any Bank Subsidiary, a cease and desist order or similar regulatory order,
the assessment of civil monetary penalties, articles of agreement, a memorandum
of understanding, a capital directive, a capital restoration plan, restrictions
(other than board resolutions adopted at the direction of a Governmental
Authority) that prevent or as a practical matter impair the payment of dividends
by any Bank Subsidiary or the payments of any debt by Borrower, restrictions
(other than board resolutions adopted at the direction of a Governmental
Authority) that make the payment of the dividends by any Bank Subsidiary or the
payment of debt by Borrower subject to prior regulatory approval, a notice or
finding under subsection 8(a) of the Federal Deposit Insurance Act, as amended,
or any similar enforcement action, measure or proceeding; or (ii) proposes or
issues to any executive officer or director of Borrower or any Bank Subsidiary,
or initiates any action, suit or proceeding to obtain against, impose on or
require from any such officer or director, a cease and desist order or similar
regulatory order, a removal order or suspension order, or the assessment of
civil monetary penalties, unless any such orders or penalties would not
reasonably be expected to have a materially adverse effect on Borrower’s
consolidated financial condition or operations;


 
(I)
if any Bank Subsidiary is notified that it is considered an institution in
“troubled condition” within the meaning of 12 U.S.C. Section 1831 and the
regulations promulgated thereunder, to the extent Borrower is legally permitted
to disclose the reason for such consideration, or if a conservator or receiver
is appointed for Borrower, or any Bank Subsidiary;


 
(J)
if Borrower or any Bank Subsidiary continues to be in default in any payment of
principal or interest for any other obligation or in default in the performance
of any other term, condition or covenant contained in any agreement (including,
but not limited to, an agreement in connection with the acquisition of capital
equipment on a title retention or net lease basis), under which any such
obligation is created the effect of which default in performance is to cause or
permit the holder of such obligation to cause such obligation to become due
prior to its stated maturity, unless any such acceleration of payment of any
such obligation would not reasonably be expected to have a materially adverse
effect on Borrower’s consolidated financial condition or operations; or





- 22 -

 
(K)
a Change of Control shall occur or Borrower shall cease to own and control all
of the issued and outstanding capital stock of any Bank Subsidiary (as used
herein, the term “Change of Control” shall mean at any time that (a) any
individual or entity, either individually or as part of a “person” (as such term
is used in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) shall own, beneficially or of record, 20% or more of the
issued and outstanding common stock of Borrower for purposes of this definition,
“beneficial ownership” shall have the meaning set forth in Rule 13d-3 of the
Exchange Act);


 
then Lender may, upon notice to Borrower, terminate the Revolving Credit
Commitment and Lender’s obligation to make, continue and convert Advances to
Borrower pursuant to this Agreement and/or declare all of the Liabilities to be
immediately due and payable, whereupon all of the Liabilities shall become
immediately due and payable, except that in the event a Default described in
subsection 7.1(D) hereof shall exist or occur, all of the Liabilities shall
automatically, without notice of any kind, be immediately due and payable. For
purposes of subpart (J) of this subsection 7.1, a “material adverse effect”
shall not be deemed to exist with respect to a matter that involves primarily a
claim for money unless the amount of such claim, including all related claims,
exceeds $1,000,000.


  7.2
Waiver of Demand.    Demand, presentment, protest and notice of nonpayment are
hereby waived by Borrower. Borrower also waives the benefit of all valuation,
appraisal and exemption laws.


8.
MISCELLANEOUS.


  8.1
Waiver.    Lender’s failure, at any time or times hereafter, to require strict
performance by Borrower of any provision of this Agreement shall not waive,
affect or diminish any right of Lender thereafter to demand strict compliance
and performance therewith. Any suspension or waiver by Lender of a Default under
this Agreement or any of the other Financing Agreements shall not suspend, waive
or affect any other Default under this Agreement or any of the other Financing
Agreements, whether the same is prior or subsequent thereto and whether of the
same or of a different kind or character. None of the undertakings, agreements,
warranties, covenants and representations of Borrower contained in this
Agreement or any of the other Financing Agreements and no Default under this
Agreement or any of the other Financing Agreements shall be deemed to have been
suspended or waived by Lender unless such suspension or waiver is in writing
signed by an officer of Lender, and directed to Borrower specifying such
suspension or waiver. All Defaults shall continue until the same are waived by
Lender in accordance with the preceding sentence.





- 23 -

  8.2
Costs and Attorneys’ Fees.    Irrespective of whether any Revolving Loan is
made, Borrower will promptly pay all reasonable costs and expenses of Lender
incident to the transactions contemplated by this Agreement including, but not
limited to, all costs and expenses incurred in connection with the preparation,
negotiation, delivery, and execution of this Agreement, and in connection with
any modification, amendment, alteration of this Agreement, and in connection
with the enforcement or collection of this Agreement, including, without
limitation, Lender’s out-of-pocket expenses and the charges and disbursements of
counsel retained by Lender. Furthermore, if at any time or times hereafter
Lender employs counsel in connection with any matters contemplated by or arising
out of this Agreement or any of the other Financing Agreements, whether (a) to
prepare, negotiate or execute (i) any amendment to or modification or extension
of this Agreement, any other Financing Agreements or any instrument, document or
agreement executed by any Person in connection with the transactions
contemplated by this Agreement, (ii) any new or supplemental Financing
Agreements, or any instrument, document or agreement to be executed by any
Person in connection with the transactions contemplated by this Agreement, or
(iii) any instrument, document or agreement in connection with any sale or
attempted sale of any interest herein to any participant, (b) to commence,
defend, or intervene in any litigation or to file a petition, complaint, answer,
motion or other pleadings, (c) to take any other action in or with respect to
any suit or proceeding (bankruptcy or otherwise), (d) to consult with officers
of Lender to advise Lender, or (e) to enforce any rights of Lender, then in any
of such events, all of the reasonable attorneys’ fees arising from such
services, and any expenses, costs and charges relating thereto, including,
without limitation, all reasonable fees of all paralegals and other staff
employed by such attorneys.


  8.3
Reliance by Lender.    All covenants, agreements, representations and warranties
made herein by Borrower shall, notwithstanding any investigation by Lender, be
deemed to be material to and to have been relied upon by Lender.


  8.4
Parties.    Whenever in this Agreement there is reference made to any of the
parties hereto, such reference shall be deemed to include, wherever applicable,
a reference to the successors and assigns of Borrower and the successors and
assigns of Lender, as the case may be, and the provisions of this Agreement
shall be binding upon and shall inure to the benefit of said successors and
assigns. Notwithstanding anything herein to the contrary, Borrower may not
assign or otherwise transfer its rights or obligations under this Agreement
without the prior written consent of Lender. Without in any way limiting
Lender’s rights, Lender may sell participations in the Liabilities or sell or
assign its rights hereunder and under the other Financing Agreements, in whole
or in part, on such terms as Lender may determine.





- 24 -

  8.5
CHOICE OF LAW.    THIS AGREEMENT SHALL BE DEEMED TO BE EXECUTED AND HAS BEEN
DELIVERED AND ACCEPTED IN CHICAGO, ILLINOIS BY SIGNING AND DELIVERING IT THERE.
ANY DISPUTE BETWEEN THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED
TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION
WITH THIS AGREEMENT, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR
OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE INTERNAL LAWS AND NOT THE
CONFLICTS OF LAW PROVISIONS OF THE STATE OF ILLINOIS.


  8.6
CONSENT TO JURISDICTION.    LENDER AND BORROWER AGREE THAT ALL DISPUTES BETWEEN
THEM ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
OF THE OTHER FINANCING AGREEMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY
OR OTHERWISE, SHALL BE RESOLVED ONLY BY STATE OR FEDERAL COURTS LOCATED IN COOK
COUNTY, ILLINOIS, BUT LENDER AND BORROWER ACKNOWLEDGE THAT ANY APPEALS FROM
THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF COOK COUNTY,
ILLINOIS. BORROWER WAIVES IN ALL DISPUTES ANY OBJECTION THAT IT MAY HAVE TO THE
LOCATION OF THE COURT CONSIDERING THE DISPUTE.


  8.7
SERVICE OF PROCESS.    BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS UPON IT AND IRREVOCABLY APPOINTS ICE MILLER, 135 SOUTH LASALLE STREET,
SUITE 4100, CHICAGO, ILLINOIS 60603 (ATTENTION: MARK BARNES), BORROWER’S AGENT
FOR THE PURPOSE OF ACCEPTING SERVICE OF PROCESS WITHIN THE STATE OF ILLINOIS.
LENDER AGREES TO PROMPTLY FORWARD BY REGISTERED MAIL (NO RETURN RECEIPT
REQUIRED) A COPY OF ANY PROCESS SO SERVED UPON SAID AGENT TO BORROWER AT ITS
ADDRESS SET FORTH IN SUBSECTION 8.12 HEREOF. BORROWER HEREBY CONSENTS TO SERVICE
OF PROCESS AS AFORESAID. BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF THE COURTS REFERRED TO IN SUBSECTION 8.6 HEREOF IN ANY SUCH
ACTION OR PROCEEDING BY MAILING COPIES OF SUCH SERVICE BY REGISTERED MAIL,
POSTAGE PREPAID TO IT AT SAID ADDRESS. NOTHING IN THIS AGREEMENT SHALL AFFECT
THE RIGHT OF LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW BUT
ANY FAILURE TO RECEIVE SUCH COPY SHALL NOT AFFECT IN ANY WAY THE SERVICE OF SUCH
PROCESS.





- 25 -

  8.8
WAIVER OF JURY TRIAL.    BORROWER AND LENDER WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE, BETWEEN LENDER BORROWER ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO OR THERETO. BORROWER
AND LENDER HEREBY AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.


  8.9
SEVERABILITY.    WHEREVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT SHALL BE
INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS AGREEMENT SHALL BE PROHIBITED BY OR INVALID UNDER
APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH
PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION
OR THE REMAINING PROVISIONS OF THIS AGREEMENT.


  8.10
Payments Set Aside.    To the extent that Borrower makes a payment or payments
to Lender or Lender exercises its rights of setoff, and such payment or payments
or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or setoff had not occurred.


  8.11
Section Titles.    The section titles contained in this Agreement shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement between the parties.


  8.12
Notices.    Except as otherwise expressly provided herein, any notice required
or desired to be served, given or delivered hereunder shall be in writing, and
shall be deemed to have been validly served, given or delivered (i) three (3)
days after deposit in the United States mails, with proper postage prepaid, (ii)
when sent after receipt of confirmation or answerback if sent by telecopy, or
other similar facsimile transmission, (iii) one (1) Business Day after deposited
with a reputable overnight courier with all charges prepaid, or (iv) when
delivered, if hand-delivered by messenger, all of which shall be properly
addressed to the party to be notified and sent to the address or number
indicated as follows:


 
(i)
If to Lender at:


  JPMorgan Chase Bank, N.A.
120 South LaSalle Street
Chicago, Illinois 60603
Attention: John L. Spalding, FVP
Telecopy:  312/661-9511
Confirmation:  312/661-6875






- 26 -

 
(ii)
If to Borrower at:


  German American Bancorp
711 Main Street
P.O. Box 810
Jasper, Indiana 47547-0810
Attention: Mark A. Schroeder
Telecopy:  812/482-0745
Confirmation:  812/482-0703



 
 
or to such other address or number as each party designates to the other in the
manner herein prescribed.


  8.13
Equitable Relief.    Borrower recognizes that, in the event Borrower fails to
perform, observe or discharge any of its obligations or liabilities under this
Agreement, any remedy at law may prove to be inadequate relief to Lender;
therefore, Borrower agrees that Lender, if Lender so requests, shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages and the granting of any such relief shall
not preclude Lender from pursuing any other relief or remedies for such breach.


  8.14
Indemnification.    Borrower agrees to defend, protect, indemnify and hold
harmless Lender and each of its officers, directors, employees, attorneys,
consultants and agents (collectively, the “Indemnitees”) from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel for and consultants of such Indemnitees; in connection
with any investigative, administrative or judicial proceeding, whether or not
such Indemnitees shall be designated a party thereto), which may be imposed on,
incurred by, or asserted against such Indemnitees (whether direct, indirect, or
consequential and whether based on any federal or state laws or other statutory
regulations, including, without limitation, securities, environmental and
commercial laws and regulations, under common law or at equitable cause or on
contract or otherwise) in any manner relating to or arising out of this
Agreement, or any act, event or transaction related or attendant thereto, the
agreements of Lender contained herein, the making of the Revolving Loan, the
management of the Revolving Loan or the use or intended use of the proceeds of
the Revolving Loan (collectively, the “Indemnified Matters”); provided that
Borrower shall have no obligation to any Indemnitee hereunder with respect to
Indemnified Matters to the extent caused by or resulting from the willful
misconduct or negligence of such Indemnitee. To the extent that the undertaking
to indemnify, pay and hold harmless set forth in this subsection 8.14 may be
unenforceable because it is violative of any law or public policy, Borrower
shall contribute the maximum portion which it is permitted to pay and satisfy
under applicable law, to the payment and satisfaction of all Indemnified Matters
incurred by the Indemnitees. Parent’s and Borrower’s obligations hereunder shall
survive any termination of this Agreement and the payment in full of the
Liabilities.





- 28 -

  8.15
Regulation FD.    Lender acknowledges that Borrower may become obligated under
this Agreement to disclose to Lender from time to time information regarding
Borrower that may be considered material nonpublic information within the
meaning of Regulation FD adopted by the Securities and Exchange Commission.
Lender expressly agrees to maintain any material nonpublic information in
confidence.


  8.16
Counterparts.    This Agreement may be executed and accepted in any number of
counterparts, each of which shall be an original with the same effect as if the
signatures were on the same instrument. The delivery of an executed counterpart
of a signature page to this Agreement by telecopier shall be effective as
delivery of a manually executed counterpart of this Agreement.


        IN WITNESS WHEREOF, this Agreement has been duly executed as of the day
and year first above written.


  GERMAN AMERICAN BANCORP


By:  /s/  Mark A. Schroeder

--------------------------------------------------------------------------------

Mark A. Schroeder, President and Chief Executive Officer


JPMORGAN CHASE BANK, N.A.


By:  /s/  John L. Spalding

--------------------------------------------------------------------------------

Title:  Senior VP

--------------------------------------------------------------------------------





- 29 -

 

$20,000,000

Chicago Illinois

 

February 28, 2005

 

REVOLVING NOTE

 

FOR VALUE RECEIVED, the undersigned, German American Bancorp, an Indiana
corporation ("Borrower"), hereby unconditionally promises to pay to the order of
JPMorgan Chase Bank, N.A., a national banking association, being the successor
by merger to Bank One, N.A. ("Lender"), at the office of Lender at 120 South
LaSalle Street, Chicago, Illinois 60603, or at such other place as the holder of
this Note may from time to time designate in writing, on the Termination Date
(as defined in the Loan Agreement), in lawful money of the United States of
American and in immediately available funds, the principal sum of TWENTY MILLION
AND 00/100 DOLLARS ($20,000,000.00), or, if less, the aggregate unpaid principal
amount of all advances made by Lender pursuant to Subsection 2.1 of the Loan
Agreement. This Note is referred to in and was executed and delivered pursuant
to that certain Loan Agreement, dated as of February 28, 2005, between Borrower
and Lender (as amended, modified or supplemented from time to time, the "Loan
Agreement"), to which reference is hereby made for a statement of the terms and
conditions under which the loans evidenced hereby were made and are to be
repaid. All terms which are capitalized and used herein (which are not otherwise
specifically defined herein) and which are defined in the Loan Agreement shall
be used in this Note as defined in the Loan Agreement.

 

Borrower further promises to pay interest at said office on the unpaid principal
amount hereof from time to time outstanding at the rates and on the dates
specified in subsection 2.4 of, or as otherwise provided in, the Loan Agreement.
Interest shall be calculated on the basis of a 360-day year for the actual
number of days elapsed.

 

Subject to the provisions contained in the Loan Agreement relating to the
determination of Interest Periods for LIBOR Rate Advances, if any payment
hereunder becomes due and payable on a day other than a Business Day, the due
date thereof shall be extended to the next succeeding Business Day, and interest
shall be payable thereon during such extension at the rate specified above. In
no contingency or event whatsoever shall interest charged hereunder, however
such interest may be characterized or computed, exceed the highest rate
permissible under any law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that such a court
determines that Lender has received interest hereunder in excess of the highest
rate applicable hereto, Lender shall apply such excess to the reduction of the
unpaid principal amount hereof or if such excess exceeds the unpaid principal
balance refund such excess interest to Borrower.

 

Except as otherwise agreed in the Loan Agreement, payments received by Lender
from Borrower on this Note shall be applied first to the payment of interest
which is due and payable and only thereafter to the outstanding principal
balance hereof, subject to Lender's rights to otherwise apply such payments as
provided in the Loan Agreement.

 

At any time a Default has occurred and is continuing or as otherwise provided in
the Loan Agreement, this Note may, at the option of Lender, and without prior
demand, notice or legal process of any kind (except as otherwise expressly
required in the Loan Agreement), be declared, and thereupon immediately shall
become, due and payable. This Note shall also become immediately due and payable
upon termination of the Loan Agreement.



 

 



 

 

 

Borrower, and all endorsers and other persons obligated hereon, hereby waive
presentment, demand, protest, notice of demand, notice of protest and notice of
nonpayment and agree to pay all costs of collection, including reasonable
attorneys' fees and expenses.

 

This Note has been delivered at and shall be deemed to have been made at
Chicago, Illinois and shall be interpreted and the rights and liabilities of the
parties hereto determined in accordance with the internal laws (as opposed to
conflicts of law provisions) and decisions of the State of Illinois. Whenever
possible each provision of this Note shall be interpreted in such manner as to
be effective and valid under applicable law, but if any provision of this Note
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Note.

 

This Note evidences a renewal and a modification of indebtedness evidenced by
that certain Revolving Note dated March 14, 2003, in the original principal
amount of $15,000,000.00 made by the Borrower payable to the order of the Bank,
which indebtedness continues and subsists and is now evidenced by this Note.

 

Whenever in this Note reference is made to Lender or Borrower, such reference
shall be deemed to include, as applicable, a reference to their respective
successors and assigns. The provisions of this Note shall be binding upon and
shall inure to the benefit of said successors and assigns. Borrower's successors
and assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for Borrower.

 

 

 

German American Bancorp

 

 

 

 

By:________________________

 

 

Name: _____________________

 

 

Title: ______________________



 

 

 

 

 

 

 

 

 

[Exhibit B - Form of Signature Authorization Certificate; Exhibit C - Form of
Quarterly Compliance Certificate; and Schedule 4.1, List of German American
Bancorp Subsidiaries; have been omitted from the Loan Agreement as filed with
the Securities and Exchange Commission (the "SEC"). The omitted information is
considered immaterial from an investor's perspective. The Registrant will
furnish supplementally a copy of any of the omitted Exhibits and the omitted
Schedule to the SEC upon request from the SEC.]